Citation Nr: 0421203	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  89-25 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
left ilioinguinal nerve damage, with ilioinguinal neurectomy, 
and nerve transection, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for postoperative 
inguinal hernia repair residuals, with multiple 
herniorrhaphies, and scars, currently rated as 0 percent 
disabling.  

(The issue of entitlement to a total rating based on 
individual unemployability (TDIU) is the subject of a 
separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from June 1943 to October 1945 
and from August 1950 to August 1951.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In October 
1998, the Board remanded the issues of entitlement to an 
increased evaluation for postoperative residuals of status 
left inguinal hernia repair and transection of the left 
ilioinguinal nerve, and TDIU for additional development.  The 
case has been returned to the Board for further appellate 
review.  

The Board notes that by rating decision, dated in October 
1976, service connection for a left orchiectomy was denied.  
The veteran did not appeal.  

In a July 1999 rating decision, the Agency of Original 
Jurisdiction (AOJ) discontinued a 10 percent evaluation for 
postoperative left inguinal repair, ilioinguinal neurectomy, 
with neuritis, assigned a 10 percent rating for post-
operative ilioinguinal nerve damage, ilioinguinal neurectomy, 
with nerve transection, and assigned a 0 percent evaluation 
for postoperative left inguinal hernia repair residuals, with 
multiple herniorrhaphies, and scars.  Service connection for 
damage to the left obturator nerve was established in an 
August 2003 rating decision, and a 10 percent evaluation was 
assigned.  

In connection with his appeal, the veteran presented 
testimony at hearings.  In June 1998, he was afforded a 
travel board hearing before an undersigned Veterans Law 
Judge.  In October 2003, he testified before an undersigned 
Veterans Law Judge in Washington, D.C. via videoconference.  
Transcripts of the hearings have been associated with the 
claims folder.  

The veteran presented testimony before Veterans Law Judges 
(VLJ) in June 1998 and October 2003.  See 38 U.S.C.A. § 
7102(a), 7107(c) (West 2002).

The veteran submitted additional evidence to the Board since 
the issuance of the August 2003 supplemental statement of the 
case.  The Board notes that the veteran provided a waiver and 
that some of the evidence was cumulative.  


FINDINGS OF FACT

1.  Symptoms associated with the veteran's postoperative left 
ilioinguinal nerve damage, ilioinguinal neurectomy, with 
nerve transection, include complaints of pain, which is 
severe at times.  

2.  The veteran does not have recurrence of a hernia.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for postoperative 
left ilioinguinal nerve damage, ilioinguinal neurectomy, with 
nerve transection, is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.27, 4.123, 
4.124, 4.124a, Diagnostic Code 8530.  

2.  The criteria for a compensable evaluation for 
postoperative inguinal hernia repair residuals, with multiple 
herniorrhaphies, and scars, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Social Security Administration (SSA) records reflect that the 
veteran has been in receipt of SSA disability benefits from 
July 1986.  The primary diagnosis was chronic cervical sprain 
and lumbosacral sprain.  The secondary diagnosis is listed as 
recurrent inguinal hernia.  

A February 1988 VA outpatient treatment record notes a 
history of multiple left inguinal herniorrhaphies.  Chronic 
pain was noted.  Treatment records, dated from November 1990 
to January 1991, note complaints of groin pain and swelling.  
The records note a history of 11 herniorrhaphies, with the 
last repair in 1988.  On examination of the left groin in 
December 1990, there was no obvious fascial defect.  A 
mobile, soft, rubbery mass with lateral margin of repairs, 
with moderate tenderness, was noted.  A scar in the left 
groin area was noted to be well healed.  Treatment records, 
dated in May 1991, show complaints of pain and increasing 
bulge in the lower left quadrant.  The bulge and lower left 
quadrant mass above the incision in the lower left quadrant 
were noted to be partially reducible.  The assessment was, 
"probably recurrence of hernia."  The examiner recommended 
a computerized tomography (CT) scan.  The records note that 
there was no evidence of hernia on CT scan or on CT scan in 
February, or on physical examination.  The assessment was 
pain of unknown etiology.  

A June 1994 record of treatment notes persistent problems 
with left groin pain with activity.  A previous left hernia 
repair scar was noted to be well healed.  A well-
circumscribed, soft tissue mass superior to the medial aspect 
of the scar, with mild tenderness, was noted.  There was no 
left hernia.  The relevant impressions were nondisabling left 
groin pain with multiple left hernia repairs and no left 
hernia.  

On VA examination in April 1996, numbness was noted to extend 
across the lower part of the abdomen and in the suprapubic 
distribution to approximately the midline, and down the 
medial portion of his upper left thigh.  The diagnosis was 
ilioinguinal nerve damage secondary to left inguinal hernia 
repair in 1945, without change in symptoms over the years.  
The examiner noted that it had resulted in numbness of the 
surrounding skin.  Chronic pain from previous hernia 
surgeries was noted.  

A January 1998 VA outpatient treatment record notes a sudden 
onset of left groin/scrotal pain while walking up stairs.  
Pain into the left medial thigh was noted.  Difficulty 
walking was noted.  A July 1998 VA outpatient treatment 
record reflects an assessment of chronic left inguinal pain 
with numerous surgeries.  

VA outpatient treatment records, dated from February 1998 to 
March 1998, reflect complaints of groin pain.  A groin 
incision was noted to be well healed.  There was no hernia 
and no mass.  

At a hearing before a Veterans Law Judge in June 1998, the 
veteran testified that he had severe pain in the left lower 
scrotum and numbness in the left leg.  Transcript at 3 (June 
1998).  He related that he had flare-ups of pain with 
prolonged sitting and standing, and with driving.  Id. at 4.  

On VA examination in April 1999, a history of multiple 
difficulties and surgical corrections of a left ilioinguinal 
hernia was noted.  The most recent surgery was noted to have 
been in March 1988.  Fibrosis was noted to be entrapping the 
left ilioinguinal nerve.  Persistent numbness of the left 
scrotal and groin area was noted.  The relevant impression 
was left ilioinguinal neuropathy related to surgical 
transection.  

A May 1999 VA opinion notes the veteran's history of an 
inguinal nerve repair in 1943 and that an ilioinguinal nerve 
in the left groin was transected for ilioinguinal neuralgia 
in 1998.  Pain in the left groin, into the left scrotal area, 
was noted.  On examination, there was a well-healed left 
groin incision with no evidence of recurrent hernia.  There 
was an area of tenderness over the incision, extending into 
the left scrotum.  The examiner noted that it had led to 
removal of the testicle.  Minimal sensory changes to the area 
were noted.  The impression was groin pain, consistent with 
postoperative nerve entrapment following inguinal hernia 
repair.  The examiner opined that the pain was 10 percent 
disabling.  

A June 1999 VA outpatient treatment record reflects multiple 
well-healed surgical scars over the bilateral upper thighs, 
over the left inguinal region and over the bilateral lower 
abdomen.  Palpation of the left inguinal region revealed no 
hernia defect.  The left hemi-scrotum was minimally tender to 
palpation.  The veteran noted a spot to the left of the 
midline and posterior to the scrotum on the perineum as a 
point of maximal tenderness.  The impression was chronic left 
groin and peroneal pain, status post multiple left groin and 
left lower abdominal surgeries.  The examiner stated that the 
veteran's symptoms were most likely related to scar tissue 
impingement on the ilioinguinal and genitofemoral nerves.  

On VA examination in April 2003, the examiner stated that the 
C-file had been reviewed.  The veteran's history of multiple 
inguinal hernia surgeries was noted.  He complained of 
numbness in the left scrotum and left groin area.  No 
drainage or infection was noted.  He denied any problems with 
scars.  

On examination, a scar in the left lower quadrant and on the 
left inner thigh was noted.  Both scars were noted to be 
superficial.  The scars were well-healed, nontender, 
nonerythematous, and nondeforming.  On light touch sensory 
testing, there was decreased sensation in the left scrotum, 
left inner thigh, and left lower abdomen.  There was no pain 
to palpation.  Finger testing for hernia revealed no evidence 
of direct or indirect hernia in the left or right inguinal 
areas.  Mild interrtigo, bilaterally, in the groin was noted.  
The diagnosis was history of multiple recurrent left inguinal 
hernias, status post multiple surgeries.  There was no 
evidence of recurrent herniation.  The report of examination 
notes that the veteran did not wear a belt or truss.  Left 
superficial neuropathy was noted to be evidenced by numbness 
or decreased sensation in the areas affected.  

On VA examination in April 2003, the examiner stated that the 
C-file had been reviewed.  A history of 11 surgical 
corrections to a left-sided inguinal hernia between 1943 and 
1988 were noted.  The examiner noted that the most severe and 
bothersome neurological complication appeared to have been a 
direct complication of the traumatic damage to the veteran's 
left inguinal region during service.  The examiner stated 
that it had required further surgical treatment, and that 
apparently, the veteran had had significant damage to his 
ilioinguinal nerve.  The examiner noted that it had left the 
veteran with a permanent sensory loss in the left inguinal 
region, as well as permanent, recurrent, neuropathyic pain in 
the left scrotum, which radiated into his thigh.  The 
examiner stated that it had been a life-long problem and 
continued to bother the veteran.  The report notes that the 
pain, at times, had been prostrating in nature, but was 
usually not that severe.  The pain was noted to be 
lancinating and electrical in quality, at times, and to 
sometimes have a burning quality.  The report notes that 
physical contact of any kind with the veteran's scrotum could 
exacerbate the pain, and as a result, the veteran did not 
wear undergarments, except when necessary.  

On examination, a well-healed surgical scar in the left 
inguinal region was noted.  Adductor muscles in the left 
thigh were noted to appear a bit smaller on the left than on 
the right.  A slight weakness of adduction on the left thigh 
compared to the right was noted.  The pertinent diagnosis was 
traumatic damage to the left ilioinguinal nerve, and probably 
the left obturator nerve, complication of left inguinal 
hernia in 1943.  The primary deficits were noted to be 
cutaneous sensory loss in the cutaneous distribution in the 
left ilioinguinal nerve and the left obturator nerve, and 
mild weakness of the adductor muscles of the left thigh.  The 
examiner stated that considerably more bothersome and 
disabling, was the chronic neuropathic pain the veteran felt 
in the left scrotum as a result.  The examiner noted that it 
was quite severe and had been an ongoing problem throughout 
the veteran's adult life.  

An August 2003 VA outpatient treatment record reflects 
complaints of groin pain.  Pain was noted to have increased 
since September 2002.  Some numbness in the thigh since nerve 
resection was noted.  

At the October 2003 travel board hearing, the veteran 
testified that he did not wear a track or belt.  Transcript 
at 4 (October 2003).  He stated that he was in constant pain 
as a result of hernia.  Id. at 5.  He testified that his leg 
and foot were numb as a result of nerve damage.  Id. at 8.  
He stated that he had soreness in the scars.  Id at 11.  

VA outpatient treatment records, dated in August 2003, 
reflect complaints of increased groin pain.  The abdomen was 
noted to be flat.  Multiple surgical scars were noted.  There 
was no tenderness to deep palpation throughout.  The 
assessment was groin pain.  The examiner noted a long history 
of pain related to scarring from surgeries and stated that it 
was "suddenly" much worse.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).

A 60 percent evaluation for an inguinal hernia is warranted 
if the hernia is large, postoperative, recurrent, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  A 30 percent 
evaluation is warranted if the hernia is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible.  A 10 percent evaluation is 
warranted if the hernia is postoperative recurrent, readily 
reducible, and well supported by truss or belt.  A 
noncompensable evaluation is warranted if the hernia is not 
operated, but remediable, or if the hernia is small, 
reducible, or without true hernia protrusion.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2003).

Diagnostic Code 8530 provides a zero percent disability 
rating for mild or moderate paralysis of the ilioinguinal 
nerve and a 10 percent disability rating for severe to 
complete paralysis of the ilioinguinal nerve.  38 C.F.R. § 
4.124a, Diagnostic Code 8530.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the picture for complete paralysis 
given with each nerve, whether due to varied level of the 
nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, moderate degree.  38 C.F.R. § 4.124a.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107; 38 C.F.R. § 3.159 (hereafter "VCAA") 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable AOJ decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  Assuming, 
however, solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  In this case, even though the AOJ did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the veteran was notified in the May 
1996, July 1996, and July 1999 rating decisions of the 
reasons and bases for the decisions.  He was further notified 
of this information in the July 1996 and July 1999 statements 
of the case and the July 1999, December 2000, and August 2003 
supplemental statements of the case.  The Board concludes 
that the discussions in the May 1996, July 1996, and July 
1999 rating decisions and in the statements and supplemental 
statements of the case, which were all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate the claims.  By letter dated in June 2003, he 
was advised of the evidence he needed to submit to 
substantiate his claims, VA's duty to notify him about his 
claims, VA's duty to assist in obtaining evidence for his 
claims, what the evidence must show to substantiate his 
claims, what information or evidence was needed from him, 
what he could do to help with his claims, and what VA had 
done to help with his claims.  By letter dated in July 1998, 
he was advised of the procedures by which to submit 
additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
veteran has not identified any available unobtained evidence 
that might aid his claims.  He was afforded hearings.  The 
actions of the Veterans Law Judges at the hearings complied 
with 38 C.F.R. § 3.103.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  



Analysis

Initially, the Board notes that the residuals of right 
inguinal hernia repair are rated under diseases of the 
digestive system, specifically, Diagnostic Code 7338 and 
Diagnostic Code 8530 of VA's Schedule for Rating 
disabilities.  See 38 C.F.R. §§ 4.114, 4.118.  By regulatory 
amendment effective July 2, 2001 and August 30, 2002, changes 
were made to the schedular criteria for evaluating diseases 
of the digestive system.  Where the law or regulations 
governing a claim change while the claim is pending, as in 
the veteran's case, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  In 
deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
If, however, the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. § 
5110(g); see also VAOPGCPREC 3-2000 (2000).

In this case, neither the old or new criteria is more 
advantageous to the veteran in that the criteria for 
evaluating inguinal hernia and ilioinguinal nerve damage are 
identical in both the old and revised versions.  See 38 
C.F.R. § 4.114, Diagnostic Codes 7338, 8530 (1996 & 2003).  
Thus, the veteran has not been prejudiced.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Postoperative left ilioinguinal nerve damage, ilioinguinal 
neurectomy, with nerve transection

The veteran's post operative left ilioinguinal nerve damage, 
ilioinguinal neurectomy, with nerve transection is currently 
rated as 10 percent disabling.  This is the maximum schedular 
evaluation under Diagnostic Code 8530.  

The evidence reflects that there is left ilioinguinal 
neuropathy related to surgical transection.  The May 1999 VA 
examiner specifically stated that the pain was 10 percent 
disabling.  


The veteran is competent to report that his postoperative 
left ilioinguinal nerve damage, ilioinguinal neurectomy, with 
nerve transection is worse.  Medical reports of record 
indicate that the pain associated with this service-connected 
disorder does get severe.  As noted above, however, the 
schedular criteria provide for the currently assigned 10 
percent rating when this disability is severe in degree.  
Consequently, a higher schedular evaluation is not warranted.   

In regard to complaints of left scrotal pain, we note the 
record reflects an opinion to the effect that the veteran's 
hernia led to removal of the testicle.  Service connection 
for a left orchiectomy was previously denied and 
manifestations associated with the left orchiectomy and/or 
scar may not be considered in the evaluation of the service-
connected disability.  38 C.F.R. § 4.14.  If the veteran 
wishes to petition to reopen the claim, he is free to do so.  
Currently, however, the claim for service connection for a 
left orchiectomy remains denied and the decision is final.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  Consequently, the appeal is 
denied.  

Postoperative left inguinal hernia repair residuals, with 
multiple herniorrhaphies, and scars

The veteran's postoperative left inguinal hernia repair 
residuals, with multiple herniorrhaphies, and scars, are 
evaluated as 0 percent disabling.  A 10 percent evaluation is 
warranted under Diagnostic Code 7338 if the hernia is 
postoperative recurrent, readily reducible, and well 
supported by truss or belt.  The evidence reflects the most 
recent surgery for hernia was in 1988.  Since that time, the 
competent evidence has consistently shown no hernia.  For 
example, on VA examination in April 1996, the examiner 
specifically stated that there was no left hernia.  No hernia 
and no mass were noted in 1998.  No hernia defect was noted 
in June 1999.  The Board notes that a May 1991 VA outpatient 
treatment record notes a bulge in the lower left quadrant, 
and an impression of a probable recurrence of hernia; On CT 
scan, however, there was no evidence of hernia.  The April 
2003 VA examiner specifically stated that there was no 
evidence of direct or indirect hernia in the inguinal area 
and no evidence of recurrent herniation.  In addition, the 
April 2003 VA examiner noted that the veteran did not wear a 
belt or truss and the veteran testified that he did not wear 
a truss or belt at the October 2003 hearing.  

The veteran is competent to report that his post operative 
left inguinal hernia repair residuals, with multiple 
herniorrhaphies, and scars, is worse.  The Board, however, 
has accorded more probative value to the observations of 
skilled medical professionals.  The competent evidence 
clearly shows that the veteran does not have recurrent 
hernia, and a compensable rating under Code 7338 is not 
warranted.  

The Board notes that the veteran has surgical scars in 
association with hernia surgeries.  The scars have 
consistently been reported as well healed.  The Board notes 
that the veteran testified in October 2003 that his scars 
were sore.  On VA examination in April 2003, however, he 
specifically denied any problems with scars.  The examiner 
reported that the scars were well-healed, nontender, 
nonerythmatous, and nondeforming.  The Board finds the 
medical opinion to be more probative.  That is, the probative 
(medical) evidence shows no findings supportive of a 
compensable rating, and the Board finds a separate evaluation 
for a scar is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  The preponderance of the evidence 
is against an evaluation in excess of 0 percent for 
postoperative left inguinal hernia repair residuals, with 
multiple herniorrhaphies, and scars, and there is no doubt to 
be resolved.  Consequently, the appeal is denied.  



Extraschedular consideration

The evidence fails to show postoperative left ilioinguinal 
nerve damage, ilioinguinal neurectomy, with nerve transection 
or postoperative inguinal hernia repair residuals, with 
multiple herniorrhaphies, and scars have in the past caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).  The Board notes 
that the veteran has undergone approximately a dozen hernia 
surgeries between 1945 and 1988.  Twelve surgeries over a 40-
year period, however, does not constitute frequent 
hospitalization.  In addition, SSA records reflect that the 
veteran is unemployed due primarily to neck and back 
disorders.  Further, the Board notes that the 10 percent 
disability evaluation assigned for postoperative left 
ilioinguinal nerve damage, ilioinguinal neurectomy, with 
nerve transection, contemplates impairment in earning 
capacity, including loss of time from exacerbations.  38 
C.F.R. § 4.1 (2003).  








ORDER

An evaluation in excess of 10 percent for postoperative left 
ilioinguinal nerve damage, ilioinguinal neurectomy, and nerve 
transection, is denied.  

An evaluation in excess of 0 percent for postoperative 
inguinal hernia repair residuals, with multiple 
herniorrhaphies, and scars, is denied.  



			
	HOLLY E.MOEHLMANN	      M. SABULSKY
   Veterans Law Judge                                            
Veterans Law Judge
          Board of Veterans' Appeals                            
Board of Veterans' Appeals



__________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



